UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of January 2013 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Page 1 of 28 TABLE OF CONTENTS Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Loss Condensed Unaudited Interim Consolidated Statements of Changes in Shareholder's Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Managements's Discussion and Analysis of Financial Condition and Results of Operations Page 2 of 28 Table of Contents On January 9, 2013, EXFO Inc., a Canadian corporation, reported its results of operations for the first fiscal quarter ended November 30, 2012.This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2013 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the first fiscal quarter of the 2013 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 3 of 28 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: January 11, 2013 Page 4 of 28 Table of Contents EXFO Reports First-Quarter Results for Fiscal 2013 § Sales reach US$59.8 million § Bookings attain $64.3 million, book-to-bill ratio of 1.07 § Adjusted EBITDA totals US$2.7 million QUEBEC CITY, CANADA, January 9, 2013 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the first quarter ended November 30, 2012. Sales reached US$59.8 million in the first quarter of fiscal 2013 compared to US$66.4 million in the first quarter of 2012 and US$57.2 million in the fourth quarter of 2012. Bookings attained US$64.3 million in the first quarter of fiscal 2013 compared to US$71.4 million in the same period last year and US$55.2 million in the fourth quarter of 2012. The company’s book-to-bill ratio was 1.07 in the first quarter of 2013. Gross margin* amounted to 60.5% of sales in the first quarter of fiscal 2013 compared to 64.8% in the first quarter of2012 and 62.8% in the fourth quarter of 2012. IFRS net loss in the first quarter of fiscal 2013 totaled US$1.6 million, or US$0.03 per share, compared to net earnings of US$2.9million, or US$0.05 per diluted share, in the same period last year and a net loss of US$3.7million, or US$0.06 per share, in the fourth quarter of 2012. IFRS net loss in the first quarter of 2013 included US$1.9million in after-tax amortization of intangible assets, a foreign exchange gain of US$0.8million and US$0.4million in stock-based compensation costs. Adjusted EBITDA** totaled US$2.7 million, or 4.5% of sales, in the first quarter of fiscal 2013 compared to US$6.5million, or 9.7% of sales, in the first quarter of 2012 and US$4.5 million, or 8.0% of sales, in the fourth quarter of 2012. “Despite a challenging environment during the last several quarters, I am increasingly optimistic about EXFO’s opportunities for fiscal 2013 based on improving market conditions, recent investment plans announced by network operators and our highest bookings level in the past year,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “While both Protocol and Physical-layer product groups delivered sequential bookings growth of about15% in the first quarter, I am particularly excited about our Protocol solutions, especially in the areas of 4G/LTE, mobile backhaul and service assurance where we’re gaining traction with tier-1 wireless operators. Given these data points, our history of market-share gains and recent restructuring initiative, we plan to increase sales 6% to 10% in 2013 and significantly improve profitability.” Page 5 of 28 Table of Contents Selected Financial Information (In thousands of US dollars) Q1 2013 Q4 2012 Q1 2012 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings (loss) $ ) $ ) $ Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Restructuring costs $
